Case 4:19-cv-00560-SDJ-KPJ Document 1 Filed 07/26/19 Page 1 of 7 PageID #: 1



                                 UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

TRACEY GUTHRIE,                               §
     Plaintiff                                §
                                              §
v.                                            §      CIVIL ACTION NO. 4:19-cv-00560
                                              §
REGIONAL PLASTIC SURGERY                      §
CENTER, P.A.,                                 §       JURY REQUESTED
     Defendant                                §


        PLAINTIFF’S ORIGINAL COMPLAINT AND DEMAND FOR JURY TRIAL



TO THE HONORABLE UNITED STATES DISTRICT COURT:

        COMES NOW, Tracey Guthrie, Plaintiff in the above entitled and numbered cause,

complaining of Regional Plastic Surgery Center, P.A., and files this Original Complaint and

Demand for Jury Trial, and in support thereof respectfully show the Court as follows:

                                              I.
                                        INTRODUCTION
1.      This action is brought under the Age Discrimination in Employment Act, 29 U.S.C. §§ 621

et seq. (“ADEA”) and the Texas Commission on Human Rights Act, Tex. Lab. Code §§ 21.001 et

seq. (“TCHRA”).

                                              II.
                                            PARTIES
2.      Plaintiff Tracey Guthrie (“Mrs. Guthrie”), is a resident of the City of Van Alstyne, Collin

County, Texas. Plaintiff was an “employee” as defined in 29 U.S.C. § 630(f) and Tex. Lab. Code

§ 21.002(7), respectively, in that at all times material to her claims Plaintiff was employed by the

Defendant.



Plaintiff’s Original Complaint                                                                Page 1
Case 4:19-cv-00560-SDJ-KPJ Document 1 Filed 07/26/19 Page 2 of 7 PageID #: 2



3.      Defendant Regional Plastic Surgery Center, P.A. (“RPSC’) is a Texas Professional

Association authorized to do business in the State of Texas and may be served with process by

serving its Registered Agent, Denton Watumull, 3201 E. President Bush Hwy, Suite 101,

Richardson, Texas 75082.

                                            III.
                                  JURISDICTION AND VENUE

4.      This court has federal question under 28 U.S.C. § 1331, and enforcement jurisdiction

under 29 U.S.C. § 626(b). Furthermore, this court has supplemental jurisdiction over Plaintiff's

state-law claims under 28 U.S.C. § 1367(a) as they are so related to Plaintiff's claims in the action

within such original jurisdiction that they form part of the same case or controversy.

5.      Venue is proper in the Eastern District of Texas pursuant to 28 U.S.C. § 1391(b)(2) because

a substantial part of the events or omissions giving rise to the claim occurred in the Eastern District

of Texas.

                                        IV.
                       EXHAUSTION OF ADMINISTRATIVE REMEDIES

6.      Mrs. Guthrie timely filed a charge of employment discrimination against RPSC with the

District Office of the Equal Employment Opportunity Commission. Mrs. Guthrie received a

“Notice of Right to Sue” concerning the charge by letter from the EEOC, dated April 26, 2019,

entitling her to institute a civil action within 90 days of the date of the receipt of said notice.

                                            V.
                                   FACTUAL BACKGROUND

7.      Mrs. Guthrie is fifty-seven (57) years of age. At the time of the discriminatory conduct

complained of in this suit, Mrs. Guthrie was fifty-six (56) years of age.

8.      Mrs. Guthrie began working for Dr. P.T. Swamy and the Swamy Clinic, P.A. (the "Swamy

Clinic"), in April 1989 as a Medical Surgery Assistant, earning about $8.00 per hour. Mrs. Guthrie


Plaintiff’s Original Complaint                                                                    Page 2
Case 4:19-cv-00560-SDJ-KPJ Document 1 Filed 07/26/19 Page 3 of 7 PageID #: 3



was a devoted, loyal, and hard-working employee who worked for the Swamy Clinic for over 25

years. Not once during her remarkable tenure was her work-ethic ever called into question. It goes

without saying that the Swamy Clinic considered her an invaluable asset and employee. Since first

beginning her career with the Swamy Clinic, Mrs. Guthrie received incremental raises, eventually

earning as much as $20.00 per hour (roughly $41,600.00 annually), which was what Mrs. Guthrie

was earning at the time of her termination. Additionally, as part of her compensation package,

Mrs. Guthrie had received an annual bonus of about $1,500.00, a full benefits package, including

dental, health and vision insurance, and was also given free botox from time to time.

9.      On or about October 1, 2017, the Swamy Clinic was acquired by Regional Plastic Surgery

Center, P.A. ("RPSC"), at which point RPSC assumed Mrs. Guthrie's employment and

compensation. Following this change in ownership, Mrs. Guthrie continued to faithfully and

diligently serve the clinic as an employee of RPSC with a first-one-in, last-one-out mentality.

Although the transition brought demanding changes, including the need to become acquainted with

two unfamiliar and antiquated computer systems, Mrs. Guthrie met these challenges head-on, with

excitement and enthusiasm. In fact, RPSC even recognized as much in Mrs. Guthrie's annual

review in February of 2018.

10.     However, on or about April 6, 2018, without any prior warning or indication of what was

coming, Mrs. Guthrie was called into the front conference room by Defendant’s Practice

Administrator, and abruptly terminated for being "resistant to change." As one of the most senior

employees, in both age and tenure, it was clear that the true reason for her termination was her age

(56), and RPSC has retained younger, less qualified and less experienced Medical Assistants since

the termination of Mrs. Guthrie.




Plaintiff’s Original Complaint                                                                Page 3
Case 4:19-cv-00560-SDJ-KPJ Document 1 Filed 07/26/19 Page 4 of 7 PageID #: 4



11.       In fact, RPSC even indicated as much when it shamelessly attempted to procure Mrs.

Guthrie's signature on a Separation Agreement and Release which explicitly and specifically

attempted to prevent Mrs. Guthrie from pursuing an age discrimination claim against RPSC.

12.       As a result of RPSC's blatant display of age discrimination, Mrs. Guthrie was left

unemployed for several months and struggled to make ends meet and support her family.

                                             VI.
                                      CAUSES OF ACTION

COUNT I: VIOLATIONS OF THE AGE DISCRIMINATION IN EMPLOYMENT ACT

13.       Mrs. Guthrie incorporates each and every paragraph in this Complaint as if fully set forth

herein.

14.       Mrs. Guthrie has satisfied all jurisdictional prerequisites in connection with her claims

under the ADEA.

15.       RPSC’s actions as described above constitute intentional age discrimination under 29

U.S.C. § 623(a)(1).

16.       As a result of the RPSC’s discrimination, Mrs. Guthrie has suffered and will continue to

suffer pecuniary losses including, but not limited to, lost wages and benefits associated with her

employment.

17.       RPSC’s actions were willful, thereby entitling Mrs. Guthrie to liquidated damages under 29

U.S.C. § 626(b).

COUNT II: VIOLATIONS OF THE TEXAS COMMISSION ON HUMAN RIGHTS ACT

18.       Mrs. Guthrie incorporates each and every paragraph in this Complaint as if fully set forth

herein.

19.       The employment practices complained hereof were intentional.



Plaintiff’s Original Complaint                                                                Page 4
Case 4:19-cv-00560-SDJ-KPJ Document 1 Filed 07/26/19 Page 5 of 7 PageID #: 5



20.     RPSC’s actions as described above constitute unlawful discrimination based on age

under Tex. Lab. Code § 21.051(1).

21.     As a result of RPSC’s discrimination, Mrs. Guthrie has suffered and will continue to suffer

pecuniary losses including, but not limited to, lost wages and benefits associated with her

employment.

22.     As a further result of RPSC’s discriminatory conduct, Mrs. Guthrie has suffered non-

pecuniary losses, including, among others, humiliation, damage to professional and personal

reputation, undue stress, anxiety, and anguish, and other non-pecuniary losses.

23.     RPSC has acted with malice and/or reckless indifference to Mrs. Guthrie’s state-protected

rights, thereby entitling her to punitive damages under Tex. Lab. Code § 21.2585.

24.     RPSC’s conduct forced Mrs. Guthrie to retain the assistance of counsel in order to redress

the harms inflicted upon her. Consequently, Mrs. Guthrie seeks reasonable attorney's fees, expert

fees, and court costs under Tex. Lab. Code § 21.259.

                                             VII.
                                           DAMAGES

25.     As a direct and proximate result of RPSC’s conduct, Mrs. Guthrie has suffered the

following injuries and damages:

             (a) Discharge from employment with RPSC. Although Plaintiff has diligently sought
                 and continues to seek other employment, she has been unable to find a job, at
                 comparable pay;

             (b) Lost wages and benefits. Reinstatement of Plaintiff in her previous position is
                 impractical and unworkable. Therefore, Plaintiff seeks an award of front pay and
                 retirement benefits to compensate her; and

             (c) Mental Anguish and Liquidated damages within the meaning of the ADEA, as
                 RPSC’s conduct was an intentional and willful violation of the ADEA and TCHRA.




Plaintiff’s Original Complaint                                                               Page 5
Case 4:19-cv-00560-SDJ-KPJ Document 1 Filed 07/26/19 Page 6 of 7 PageID #: 6



                                              VIII.
                                          JURY DEMAND

26.     Pursuant to the Seventh Amendment of the U.S. Constitution, 29 U.S.C. § 626(c)(2),

and Federal R. Civ. P. 38(b), Plaintiff requests a jury trial on all issues triable of right by a jury.

                                              PRAYER

        WHEREFORE, Plaintiff demands a jury trial on all issues, respectfully prays that

Defendant be summoned to appear and answer herein, and respectfully requests that this honorable

court award:

        (a) Back pay to Plaintiff including, but not limited to, lost wages and employment benefits
            from the date of constructive discharge to the date of trial;

        (b) Equitable relief necessary to place Plaintiff in the position that she would have held but
            for Defendants' discriminatory treatment, and if such relief is not feasible, front pay;

        (c) Actual damages;

        (d) Liquidated damages in the maximum amount allowed by law;

        (e) Compensatory and/or punitive damages in the maximum amount allowed by law;

        (f) Prejudgment interest on lost wages and benefits and post-judgment interest on all sums,
            including attorney's fees, in the maximum amount allowed by law;

        (g) Reasonable attorney's fee, expert fees, and costs of suit; and

        (h) Such other legal or equitable relief as may be appropriate to effectuate the purpose of
            the ADEA or TCHRA.


DATED: July 26, 2019




Plaintiff’s Original Complaint                                                                     Page 6
Case 4:19-cv-00560-SDJ-KPJ Document 1 Filed 07/26/19 Page 7 of 7 PageID #: 7



                                 Respectfully submitted,

                                        /s/ Levi G. McCathern, II
                                 Levi G. McCathern, II
                                 State Bar No. 00787990
                                 lmccathern@mccathernlaw.com

                                 McCathern, PLLC
                                 3710 Rawlins St., Suite 1600
                                 Dallas, TX 75219
                                 214-741-2662 telephone
                                 214-741-4717 facsimile


                                 ATTORNEYS FOR PLAINTIFF




Plaintiff’s Original Complaint                                          Page 7
